Exhibit 10.49A

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement is made and entered into on the 6th
day of March, 2007, among CSG SYSTEMS INTERNATIONAL, INC. (“CSGS”), a Delaware
corporation, CSG SYSTEMS, INC. (“Systems”), a Delaware corporation, and JOSEPH
T. RUBLE (the “Executive”). CSGS and Systems collectively are referred to in
this First Amendment and the Employment Agreement as the “Companies”.

* * *

WHEREAS, the Companies and the Executive entered into an Employment Agreement
dated January 18, 2001 (the “Employment Agreement”); and

WHEREAS, the Companies and the Executive desire to amend the Employment
Agreement as herein set forth;

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements of
the parties contained in this document, the Companies and the Executive agree as
follows:

1. Paragraph 2 of the Employment Agreement hereby is amended in its entirety so
as to read as follows:

“2. Term of Employment. The employment of the Executive under this agreement
shall begin on the date of this agreement and shall continue until the first to
occur of (a) the Executive’s death, (b) the effective date of the Executive’s
voluntary resignation as an employee of the Companies, (c) the effective date of
the termination of the Executive’s employment by the Companies by reason of the
Executive’s disability pursuant to Paragraph 10(b) of this agreement, (d) the
effective date of the termination of the Executive’s employment by the Companies
for cause pursuant to Paragraph 10(c) of this agreement, (e) the effective date
of the termination of the Executive’s employment by the Companies for any reason
other than cause or the Executive’s death or disability pursuant to Paragraph
10(d) or Paragraph 10(e) of this agreement, or (f) the effective date of the
termination of the Executive’s employment pursuant to Paragraph 10(f) of this
agreement. Upon the termination of the employment of the Executive under this
agreement, the applicable provisions of Paragraph 10 of this agreement shall
become effective; and the Companies and the Executive thereupon and thereafter
shall comply with the applicable provisions of Paragraph 10 of this agreement.”



--------------------------------------------------------------------------------

2. Paragraph 15 of the Employment Agreement hereby is amended in its entirety so
as to read as follows:

“15. Change of Control. For purposes of this agreement, a “Change of Control”
shall be deemed to have occurred upon the happening of any of the following
events:

 

  (a) CSGS is merged or consolidated into another corporation, and immediately
after such merger or consolidation becomes effective the holders of a majority
of the outstanding shares of voting capital stock of CSGS immediately prior to
the effectiveness of such merger or consolidation do not own (directly or
indirectly) a majority of the outstanding shares of voting capital stock of the
surviving or resulting corporation in such merger or consolidation;

 

  (b) any person, entity, or group of persons within the meaning of Sections
13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the
rules promulgated thereunder becomes the beneficial owner (within the meaning of
Rule 13d-3 under the 1934 Act) of thirty percent (30%) or more of the
outstanding voting capital stock of CSGS;

 

  (c) the Common Stock of CSGS ceases to be publicly traded because of an issuer
tender offer or other “going private” transaction (other than a transaction
sponsored by the then current management of CSGS);

 

  (d) CSGS dissolves or sells or otherwise disposes of all or substantially all
of its property and assets (other than to an entity or group of entities which
is then under common majority ownership (directly or indirectly) with CSGS);

 

  (e)

in one or more substantially concurrent transactions or in a series of related
transactions, CSGS directly or indirectly disposes of a portion or portions of
its business operations (collectively, the “Sold Business”) other than by
ceasing to conduct the Sold Business without its being acquired by a third party
(regardless of the entity or entities through which CSGS conducted the Sold
Business and regardless of whether such disposition is accomplished through a
sale of assets, the transfer of ownership of an entity or entities, a merger, or
in some other manner) and either (i) the fair market value of the consideration
received or to be received by CSGS for the Sold Business is equal to at least
fifty percent (50%) of the market value of the outstanding Common Stock of CSGS
determined by multiplying the average of the closing prices for the Common Stock
of CSGS on the thirty (30) trading days immediately preceding the date of the
first public announcement of the proposed disposition of the Sold Business by
the average of the numbers of outstanding shares of Common Stock on such thirty
(30) trading days or (ii) the revenues of the Sold Business during the most
recent four (4) calendar quarters ended prior to the first public announcement
of the proposed

 

2



--------------------------------------------------------------------------------

 

disposition of the Sold Business represented fifty percent (50%) or more of the
total consolidated revenues of CSGS during such four (4) calendar quarters; or

 

  (f) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of CSGS cease, for
any reason, to constitute at least a majority of the Board of Directors of CSGS,
unless the election or nomination for election of each new director of CSGS who
took office during such period was approved by a vote of at least seventy-five
percent (75%) of the directors of CSGS still in office at the time of such
election or nomination for election who were directors of CSGS at the beginning
of such period.”

3. Upon the execution of this First Amendment to Employment Agreement, any
subsequent reference to the Employment Agreement shall mean the Employment
Agreement as amended by this First Amendment to Employment Agreement. As amended
by this First Amendment to Employment Agreement, the Employment Agreement shall
remain in full force and effect according to its terms.

IN WITNESS WHEREOF, each of the parties has caused this First Amendment to
Employment Agreement to be executed as of the date first set forth above.

 

CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation By:  

/s/ EDWARD C. NAFUS

  Edward C. Nafus, President   and Chief Executive Officer

CSG SYSTEMS, INC., a Delaware

corporation

By:  

/s/ EDWARD C. NAFUS

  Edward C. Nafus, President   and Chief Executive Officer  

/s/ JOSEPH T. RUBLE

  Joseph T. Ruble

 

3